      Case 2:17-cv-00048 Document 235 Filed on 02/11/21 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                           February 11, 2021
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                     Nathan Ochsner, Clerk

                          CORPUS CHRISTI DIVISION

JARVIS DUGAS,                             §
                                          §
           Plaintiff,                     §
VS.                                       §   CIVIL NO. 2:17-CV-48
                                          §
JUAN QUINTERO, et al,                     §
                                          §
           Defendants.                    §

                                     ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 201, to Deny Plaintiff’s Motion for
Reconsideration. Dkt. No. 199. No objections have been filed to the M&R.
       The Magistrate Judge recommends denying Plaintiff Jarvis Dugas’s
(“Dugas”) motion to reconsider this Court’s adoption of the May 3, 2019 M&R. In
adopting the May 3, 2019 M&R the Court denied motions to alter or amend the
Court’s dismissal of deliberate indifference claims. Dkt. No. 201; see Dkt. No. 114.
The Magistrate Judge states that Dugas has not made any showing of legal error as
would be required to set aside the previous order.
       After reviewing the record and relevant law, the Court ADOPTS the M&R in
its entirety, Dkt. No. 201, and DENIES Dugas’s motion for reconsideration, Dkt.
No. 199.


       SIGNED this 11th day of February, 2021.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
